DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement of Amendment
	The following office action is in response to the applicant’s amendment filed on 02/24/2022.
Claim Objections
Claims 21 and 22 are objected to because of the following informalities:  
	Regarding claims 21 and 22, as written these claims read “wherein the information indicating a function on the guide provides an indication associating a specific function with the each of the respective operation devices on the console”, however to be grammatically correct they should read wherein the information indicating a function on the guide provides an indication associating a specific function with each of the respective operation devices on the console”.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-13, 15-22 are rejected under 35 U.S.C. 103 as being unpatentable by Jun et al. US 20160350503 A1 “Jun” and further in view of Kurita US 11241216 B2 “Kurita”.
In regard to claims 1 and 13, Jun discloses “An ultrasound diagnostic apparatus, comprising:” (Claim 1) and “A non-transitory recording medium storing a computer readable program causing a computer to function as” (Claim 13) (“The medical image display apparatus 100 may display an ultrasound image using the ultrasound image data received from the ultrasound diagnosis device 11” [0127]. Additionally, the ultrasound diagnosis device is represented in FIG. 1. Furthermore, Jun discloses “A non-transitory computer-readable recording medium having recorded thereon a program for performing the method of claim 20” [Claim 39].);
“a first hardware processor that generates ultrasound image data based on a reception signal obtained through an ultrasound probe” (Claims 1 and 13) (“The image processor 1200 may generate an ultrasound image by scan-converting ultrasound data generated by the ultrasound transceiver 1100” [0731] and “A receiver 1120 may generate ultrasound data by processing echo signals received from the probe 20” [0730]. Since the receiver 1120 is capable of generating ultrasound data based on the echo signals received from the probe and the image processor 1200 is able to generate an ultrasound image by scan-converting the ultrasound data, under broadest reasonable interpretation, the receiver 1120 
“a display” (Claims 1 and 13) (“The medical image display apparatus 100 may be included in the ultrasound diagnosis device 11 and may be attached to or detached from the ultrasound diagnosis device 11. In some exemplary embodiments, the medical image display apparatus 100 may be a separate device that is connected to the ultrasound diagnosis device 11 by wire or wirelessly and receives ultrasound image data from the ultrasound diagnosis device 11” [0126]. Therefore, the apparatus includes a display.); 
“a second hardware processor that causes the display to display the generated ultrasound image data” (Claims 1 and 13) (“According to an exemplary embodiment, the image generator 1220 may generate a three-dimensional (3D) ultrasound image […] Furthermore, the image generator 1220 may display various pieces of additional information in an ultrasound image in an ultrasound image by using text and graphics” [0734] and “A display 1400 may display the generated ultrasound image” [0735]. Thus, since the image generator is capable of generating an ultrasound image for display on the display 1400, under broadest reasonable interpretation, the image generator 1220 constitutes a second hardware processor that causes the display to display the generated ultrasound image data); and 
“a console that has a plurality of physical operation devices that receive an operation input” (Claims 1 and 13) (“The medical image display apparatus 100 may include an input device which may be configured to receive a user input for controlling the medical image display apparatus 100 and various devices connected to the medical image display apparatus 100. For example, the medical image display apparatus 100 may include various input devices, such as a plurality of function keys, a trackball, buttons and a keyboard” [0142]. Since the medical image display apparatus can be incorporated into the ultrasound diagnosis device 11, under broadest reasonable interpretation, the ultrasound diagnosis 
“wherein the second hardware processor stores display position information, which is information regarding a display position within a display screen of a guide including operation display components corresponding to respective operation devices of the plurality of physical operation devices of the console and information indicating a function of the respective operation devices, in a storage and displays the guide on the display based on the display position information stored in the storage” (Claim 1 and 13) (“The medical image display apparatus 100 may request the information about the first region from a memory included in the medical image display apparatus 100, a memory of an external device, or an external server. In some exemplary embodiments, the medical image display apparatus 100 may request the information about the first region from the user by displaying a guide image that elicits a touch gesture from the user” [0212]. Furthermore, Jun discloses “Referring to FIG. 30, the medical image display apparatus 100 displays the UI 3011 configured to receive a swipe touch and a flick touch” [0377] and “The UI 3011 may include a plurality of icons 3011-1 through 3011-4 […] To adjust a parameter related to the medical image 3013, the user may input a touch gesture for selecting at least one of the plurality of icons” [0378]. For the icons 3011-1 through 3011-4 to be displayed on the UI 3011, the display had to have accessed display position information for the operation display components corresponding to the operations included in the console. In order for the apparatus 100 to be able to request information from the user through a touch gesture and the user to be able to adjust a parameter related to the medical image, under broadest reasonable interpretation, the second hardware processor had to have stored display position information regarding a display position within a display screen of a guide (i.e. guide image that elicits touch from user) including operation display components corresponding to respective operation devices of the plurality of operation devices of the console and information indicating a function of the respective operation devices in a storage (i.e. 
Jun does not teach “the positional relationship of the operation display components of the guide is the same as the positional relationship of the respective operation devices of the console”.
Kurita teaches “the positional relationship of the operation display components of the guide is the same as the positional relationship of the respective operation devices of the console” (Claims 1 and 13) (”the operation screen including the respective plural virtual buttons having the shapes of the respective physical buttons and at the respective locations on the operation screen indicated by the location data of the screen data, the operation screen receiving the input operation by the operator for causing the imaging means to execute the function corresponding to the plural respective physical function buttons whereby the operating screen provides a virtual version of the plural respective physical function buttons of the operation button arrangement section physically on the ultrasound diagnostic device [Claim 1]. In this case, the plural virtual buttons constitute operation display components of the guide and the physical function buttons constitute operation devices of the console. Therefore, since the plural virtual buttons have the shape of the respective physical buttons and are at the respective locations on the operation screen and the operating screen provides a virtual version of the plural respective physical function buttons, under broadest reasonable interpretation, the positional relationship of the operation display components (i.e. virtual buttons) of the guide is the same as the positional relationship of the respective operation devices (i.e. physical buttons) of the console.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus and non-transitory recording medium of Jun to include the positional relationship of the operation display components of the guide is the same as the positional relationship of the respective operation devices of the console as disclosed in Kurita to allow the user to perform the functions included on the guide or the console in a more conveniently 
In regard to claims 4 and 15, due to their dependence on claims 1 and 13, respectively, these claims inherit the references disclosed therein. That being said, Jun discloses “wherein the second hardware processor sets a display content of the guide according to a size of the guide, and registers display position information within the display screen of the guide, for which the display content is set, in the storage” (“Referring to FIG. 59, the medical image display apparatus 100 may select the UIs 5911 and 5921 from among a plurality of UIs based on a size of a first region corresponding to a finger-touchable range and display the selected UIs 5911 and 5921” [0667] and “when a contact area of a user’s finger corresponds to a circle having a diameter of 1 cm, the medical image display apparatus may determine two icons 5901 having the same or similar size as the contact area of the user’s finger” [0668]. As shown in FIG. 59, when the size of the user’s finger corresponds to a circle with a diameter of 0.5 cm, the UI 5921 can display 4 icons (i.e. the guide). In order for the number of icons included within the UI to change according to the finger-touchable range of the user, under broadest reasonable interpretation, the second hardware processor had to have set a display content of the guide (i.e. the icons) according to a size of the guide. Additionally, in order to select the UIS 5911 and 5921 from the 
In regard to claim 5, due to its dependence on claims 4, this claim inherits the references disclosed therein. That being said, Jun discloses “wherein the second hardware processor determines whether or not a size of the guide is equal to or greater than a predetermined threshold area value, and sets the guide as a guide having operation display component corresponding to all of the plurality of physical operation devices of the console when the size of the guide is equal to or greater than the predetermined threshold area value” (“The medical image display apparatus 100 may select a UI (i.e. user interface) including an icon having a size corresponding to a contact area of a user’s finger based on a result of comparing the contact area of the user’s finger to a threshold value. The threshold value may be predetermined as a default value or may be set by the user. For example, if the contact area of the user’s finger is greater than the threshold value, the medical image display apparatus may select a UI including an icon having a first size that is greater than the threshold value. In some exemplary embodiments, if the contact area of the user's finger is less than or equal to the threshold value, the medical image display apparatus 100 may select a UI including an icon having a second size corresponding to the threshold value” [0661]. Therefore, in order for the medical image display apparatus to be able to select an icon size (i.e. guide size) depending on whether the contact area is greater than or less than a threshold value, under broadest reasonable interpretation, the second hardware processor had to have determined whether or not a size of the guide (i.e. icon) is equal to or greater than a predetermined threshold value.
In regard to the second hardware processor setting the guide as a guide having operation display components corresponding to all of the plurality of physical operation devices of the console when the size of the guide is equal to or greater than the predetermined threshold area value, Jun 
In regard to claim 6, due to its dependence on claim 5, this claim inherits the references disclosed therein. That being said, Jun discloses “wherein the second hardware processor sets the guide as a guide having operation display components corresponding to some of the plurality of physical operation devices of the console when the size of the guide is less than the predetermined threshold area value” (“The medical image display apparatus 100 may select a UI (i.e. user interface) including an icon having a size corresponding to a contact area of a user’s finger based on a result of comparing the contact area of the user’s finger to a threshold value. The threshold value may be predetermined as a default value or may be set by the user. For example, if the contact area of the user’s finger is greater than the threshold value, the medical image display apparatus may select a UI including an icon having a first size that is greater than the threshold value. In some exemplary embodiments, if the contact area of the user's finger is less than or equal to the threshold value, the medical image display apparatus 100 may select a UI including an icon having a second size corresponding to the threshold value” [0661]. Therefore, in order for the medical image display apparatus to be able to select an icon size (i.e. guide size) depending on whether the contact area is less than a threshold value, under broadest reasonable 
In regard to the second hardware processor setting the guide as a guide having operation display components corresponding to some of the plurality of physical operation devices of the console, Jun discloses “The medical image display apparatus 100 may compare a size of the first region to a first threshold value (S2710). The first threshold value may be predetermined as a default value or may be set by the user. For example, the first threshold value may be a value corresponding to a size of a first UI” [0341] and “If the size of the first region is less than or equal to the first threshold value, the medical image display apparatus 100 may compare the size of the first region to a second threshold (S2720). In some exemplary embodiments, the second threshold value may be less than the first threshold value. The second threshold value may be predetermined as a default value or may be set by the user. For example, the second threshold value may be a value corresponding to a size of a second UI” [0343] and “If the size of the first region is greater than the second threshold value, the medical image display apparatus 100 may select a second UI from among the plurality of UIs (S2733). Otherwise, if the size of the first region is less than or equal to the second threshold value, the medical image display apparatus 100 may select a third UI from among the plurality of UIs (S2735)” [0344]. Thus, the second threshold is less than the first threshold. In this case, since the image display apparatus can compare the size of the first region to a first threshold and consequently a second threshold when the size of the first region is less than the threshold value and select a second UI (i.e. user interface), under broadest reasonable interpretation, the second hardware processor can set the guide (i.e. icon) as a guide having operation display as a guide having operation display components corresponding to some operation devices of the console when the size of the guide is less than the predetermined threshold area value.).
In regard to claims 7 and 17, due to their dependence on claims 1 and 13, respectively, these claims inherit the references disclosed therein. That being said, Jun discloses “a position detector that detects a position of the display relative to the console and outputs display position information” (Claim 7) and “wherein the computer is made to function as a position detector that detects a position of the display relative to the console and outputs display position information” (Claim 17) (“For example, the sensors 160 may acquire information about whether the medical image display apparatus 100 has been detached from a medical image acquisition apparatus. The sensors 160 may detect motion information of the medical image display apparatus 100” [0711] and “The sensors 160 may include at least one of a […] position sensor (e.g., global positioning system (GPS)” [0712]. Therefore, since the system may include sensors 160 which are able to detect the detachment of the display apparatus 100 from the medical image acquisition apparatus and the motion of the medical image display apparatus 100 and the sensor 160 can include a position sensor, under broadest reasonable interpretation, the apparatus includes a position detector that detects a position of the display relative to the console and outputs position information.); and
“wherein the second hardware processor sets a position of the guide within the display screen according to the display position information” (“Referring to FIG. 55, as shown in a portion 5510, the medical image display apparatus 100 may display a medical image 3013 based on a position where a UI 5511 is displayed, so that the medical image 3013 and the UI 5511 do not overlap each other” [0629]. In order for the image display apparatus to be able to display the UI 5511 so that is does not overlap with the medical image, under broadest reasonable interpretation, the second hardware processor had to have set a position of the guide (i.e. the UI 5511) within the display screen according to the display position information.).
In regard to claim 8, due to its dependence on claim 7, this claim inherits the references disclosed therein. That being said, Jun discloses “wherein the second hardware processor sets the position of the guide within the display screen to a position close to a corresponding portion of the console according to the display position information” (“The medical image display apparatus 100 may 
In regard to claims 9, 10, 11 and 18, due to their dependence on claims 1, 9 and 13, respectively, these claims inherit the references disclosed therein. That being said, Jun discloses “wherein the second hardware processor changes an expression of an operation display component of the guide corresponding to the operation device being operated” (Claims 9 and 18); “wherein the second hardware processor displays an operation of the operation display component of the guide corresponding to an operation device being operated” (Claim 10); “wherein the second hardware processor highlights a function of the operation display component of the guide corresponding to the operation device being operated” (Claim 11) (“The medical image display apparatus 100 may indicate selected parameter by using at least one of a color, a shape, a size, and a contrast of the icon” [0459]. As shown in FIG. 32, “the user may select the icon 3011-4” [0403] and that icon is colored differently than the other icons included within the UI 3011. Thus, since the medical image display apparatus can indicate the parameter selected by the user using at least one of a color, shape, size, and a contrast of 
In regard to claims 12 and 19, due to their dependence on claims 1 and 13, respectively, this claim inherits the references disclosed therein. That being said, Jun discloses “wherein the second hardware processor receives a touch operation input to the operation display component corresponding to an operation input to the operation device through a touch panel provided in the display” (“The medical image display apparatus 100 may receive a touch gesture from the user (S2220). For example, the medical image display apparatus 100 may receive a touch gesture in which the user touches the touch screen 110 with a finger […]” [0308] and “To adjust a parameter related to the medical image 3013, the user may input a touch gesture for selecting at least one of the icon 3011-1 through 3011-4” [0378] (See FIG. 32). Thus, since the medical image display apparatus 110 may receive a touch gesture (i.e. via the touch screen 110) from the user for selecting at least one of the icons 3011-1 through 3011-4, under broadest reasonable interpretation, the second hardware processor is capable of receiving a touch operation input to the operation display component (i.e. at least one of the icons) corresponding to an operation input to the operation device through a touch panel (i.e. touch screen) provided in the display.).
In regard to claim 16, due to its dependence on claim 15, this claim inherits the references disclosed therein. That being said, Jun discloses “wherein the second hardware processor determined whether or not a size of the guide is equal to or greater than a predetermined threshold value, and sets the guide as a guide having operation display components corresponding to all operation devices of the console when the size of the guide is equal to or greater than the predetermined threshold, and sets the guide as a guide having operation display components corresponding to some operation devices of the console when the size of the guide is less than the predetermined threshold value” (“The medical image display apparatus 100 may select a UI (i.e. user interface) including an icon having a size corresponding to a contact area of a user’s finger based on a result of comparing the contact area of the user’s finger to a threshold value. The threshold value may be predetermined as a default value or may be set by the user. For example, if the contact area of the user’s finger is greater than the threshold value, the medical image display apparatus may select a UI including an icon having a first size that is greater than the threshold value. In some exemplary embodiments, if the contact area of the user's finger is less than or equal to the threshold value, the medical image display apparatus 100 may select a UI including an icon having a second size corresponding to the threshold value” [0661]. Therefore, in order for the medical image display apparatus to be able to select an icon size (i.e. guide size) depending on whether the contact area is greater than or less than a threshold value, under broadest reasonable interpretation, the second hardware processor had to have determined whether or not a size of the guide (i.e. icon) is equal to or greater than a predetermined threshold value.
In regard to the second hardware processor setting the guide as a guide having operation display components corresponding to all operation devices of the console when the size of the guide is equal to or greater than the predetermined threshold area value, Jun discloses “The medical image display apparatus 100 may compare a size of the first region to a first threshold value (S2710). The first threshold value may be predetermined as a default value or may be set by the user. For example, the first threshold value may be a value corresponding to a size of a first UI” [0341] and “If the size of the first region is greater than the first threshold value, the medical image display apparatus 100 may select a first UI from among a plurality of UIs (S2731)” [0342]. Thus, since the medical image display can compare the size of the first region to a first threshold and select a first UI (i.e. user interface) when the size of the first region is greater than the first threshold, under broadest reasonable interpretation, the second hardware processor can set the guide as a guide having operation display components 
In regard to the second hardware processor setting the guide as a guide having operation display components corresponding to some operation devices of the console when the size of the guide is less than a predetermined threshold value, Jun discloses “The medical image display apparatus 100 may compare a size of the first region to a first threshold value (S2710). The first threshold value may be predetermined as a default value or may be set by the user. For example, the first threshold value may be a value corresponding to a size of a first UI” [0341] and “If the size of the first region is less than or equal to the first threshold value, the medical image display apparatus 100 may compare the size of the first region to a second threshold (S2720). In some exemplary embodiments, the second threshold value may be less than the first threshold value. The second threshold value may be predetermined as a default value or may be set by the user. For example, the second threshold value may be a value corresponding to a size of a second UI” [0343] and “If the size of the first region is greater than the second threshold value, the medical image display apparatus 100 may select a second UI from among the plurality of UIs (S2733). Otherwise, if the size of the first region is less than or equal to the second threshold value, the medical image display apparatus 100 may select a third UI from among the plurality of UIs (S2735)” [0344]. Thus, the second threshold is less than the first threshold. In this case, since the image display apparatus can compare the size of the first region to a first threshold and consequently a second threshold when the size of the first region is less than the threshold value and select a second UI (i.e. user interface), under broadest reasonable interpretation, the second hardware processor can set the guide (i.e. icon) as a guide having operation display as a guide having operation display components corresponding to some operation devices of the console when the size of the guide is less than the predetermined threshold value.).
In regard to claim 20, Jun discloses “A console guide display method, comprising:” (A method of providing a user interface on a touch screen in a medical image display apparatus for displaying a medical image […]” [Claim 20] and “wherein the acquiring of the first information about the first region comprises: displaying a guide image; receiving a touch gesture corresponding to the guide image from the finger” [Claim 22]. Therefore, since the method involves displaying a guide image and receiving a touch gesture on a touch screen, under broadest reasonable interpretation, the method constitutes a console guide display method.);
“generating ultrasound image data based on a reception signal obtained through an ultrasound probe; performing display control to display the generated ultrasound image data on a display” (“The image processor 1200 may generate an ultrasound image by scan-converting ultrasound data generated by the ultrasound transceiver 1100” [0731] and “A receiver 1120 may generate ultrasound data by processing echo signals received from the probe 20” [0730] and “When the touch and hold with respect to the icon is detected, the medical image display apparatus 100 may operate in a live mode (S3320). The medical image display apparatus 100 may control an ultrasound probe to transmit ultrasound signals to an object at predetermined time intervals and receive echo signals from the object” [0414].  Since the method shown in FIG. 33 includes controlling an ultrasound probe and the receiver 1120 is capable of generating ultrasound data based on the echo signals received from the probe and the image processor 1200 is able to generate an ultrasound image by scan-converting the ultrasound data, under broadest reasonable interpretation, the receiver 1120 and the image processor 1200 are capable of generating ultrasound image data based on a reception signal obtained through an ultrasound probe. Furthermore, Jun discloses “The medical image display apparatus 100 may display in real-time ultrasound images acquired based on the echo signals (S3330)” [0415]. In order for the ultrasound images to be displayed in real time, the method had to have involved had to have involved performing display control to display the generated ultrasound image data on a display.); and 
storing display position information, which is information regarding a display position within a display screen of a guide including operation display components corresponding to respective operation devices of a plurality of operation devices of a console the plurality of operation device being capable of receiving an operation input, and information indicating a function of the operation device, in a storage, […] wherein in the display control, the guide is displayed on the display based on the display position information stored in the storage” (“The medical image display apparatus 100 may request the information about the first region from a memory included in the medical image display apparatus 100, a memory of an external device, or an external server. In some exemplary embodiments, the medical image display apparatus 100 may request the information about the first region from the user by displaying a guide image that elicits a touch gesture from the user” [0212] and “Furthermore, the medical image display apparatus 100 may store the medical image in a memory (S3530)” [0442]. Furthermore, Jun discloses “Referring to FIG. 30, the medical image display apparatus 100 displays the UI 3011 configured to receive a swipe touch and a flick touch” [0377] and “The UI 3011 may include a plurality of icons 3011-1 through 3011-4 […] To adjust a parameter related to the medical image 3013, the user may input a touch gesture for selecting at least one of the plurality of icons” [0378]. For the icons 3011-1 through 3011-4 to be displayed on the UI 3011, the display had to have accessed display position information for the operation display components corresponding to the operations included in the console. In order for the apparatus 100 to be able to request information from the user through a touch gesture and the user to be able to adjust a parameter related to the medical image, under broadest reasonable interpretation, the method had to have stored display position information regarding a display position within a display screen of a guide (i.e. guide image that elicits touch from user) including an operation display component (i.e. icons) corresponding to each operation of the console and information indicating a function of the operation device in a storage (i.e. memory) and displaying the guide on the display based on the display position information stored in the storage.).
the positional relationship of the operation display components of the guide is the same as the positional relationship of the respective operation devices of the console”.
Kurita teaches “the positional relationship of the operation display components of the guide is the same as the positional relationship of the respective operation devices of the console” (”the operation screen including the respective plural virtual buttons having the shapes of the respective physical buttons and at the respective locations on the operation screen indicated by the location data of the screen data, the operation screen receiving the input operation by the operator for causing the imaging means to execute the function corresponding to the plural respective physical function buttons whereby the operating screen provides a virtual version of the plural respective physical function buttons of the operation button arrangement section physically on the ultrasound diagnostic device [Claim 1]. In this case, the plural virtual buttons constitute operation display components of the guide and the physical function buttons constitute operation devices of the console. Therefore, since the plural virtual buttons have the shape of the respective physical buttons and are at the respective locations on the operation screen and the operating screen provides a virtual version of the plural respective physical function buttons, under broadest reasonable interpretation, the positional relationship of the operation display components (i.e. virtual buttons) of the guide is the same as the positional relationship of the respective operation devices (i.e. physical buttons) of the console.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify console guide display method of Jun to include the positional relationship of the operation display components of the guide is the same as the positional relationship of the respective operation devices of the console as disclosed in Kurita to allow the user to perform the functions included on the guide or the console in a more conveniently depending on where the patient is being scanned [Kurita: Column 1: Lines 50-54]]). Depending on where the scan of the patient is being performed, the operator may need to perform functional operations virtually (i.e. via the terminal 
Regarding claims 21 and 22, due to their dependence on claims 1 and 13, respectively, these claims inherit the references disclosed therein. Jun does not teach “wherein the information indicating a function on the guide provides an indication associating a specific function with each of the respective operation devices on the console”.
Kurita teaches “wherein the information indicating a function on the guide provides an indication associating a specific function with each of the respective operation devices on the console” (“(c) data indicating an imaging function to be executed by the imaging means in response to receiving an input operation on the respective virtual button by the operator, wherein the imaging function corresponds to the imaging function performed when the respective physical function button arranged on the physical operation button arranged on the physical operation button arrangement section of the ultrasound diagnostic apparatus is selected by the operator” [Claim 1]. Thus, since the imaging function is executed in response to receiving an input operation on the respective virtual button (i.e. on the guide) corresponds to the imaging function performed when a respective physical function button arranged on the ultrasound diagnostic apparatus (i.e. the console), the information indicating a function on the guide provides an indication associating a specific function with each of the respective operation devices on the console. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to modify the apparatus and non-transitory recording medium of Jun to include the information indicating a function on the guide providing an indication associating a specific function with each of the respective operation devices on the console as disclosed in Kurita to allow the user to perform the functions included on the input interface circuitry 14 of the ultrasound diagnosis apparatus 1 on a console (i.e. the terminal equipment 2) in a more convenient location relative to the object being scanned [Kurita: 0004]). By utilizing the function button information from the input interface circuitry to identify the corresponding button on the input interface circuitry 21 of the terminal equipment 2 (i.e. 
Response to Arguments
Applicant’s arguments, see Remarks page 8, filed 02/24/2022, with respect to the objections to claims 16 and 17 have been fully considered and are persuasive. The objections to claims 16 and 17 in the non-final rejection of 12/03/2021 have been withdrawn. 
Applicant’s arguments, see Remarks page 9-10, filed 10/29/2021, with respect to the rejection of the claims under 35 U.S.C. 102(a)(2) have been fully considered and are persuasive. The examiner acknowledges that Jun et al. US 20160350503 A1 “Jun” does not teach “the positional relationship of the operation display component of the guide is the same as the positional relationship of respective operation devices of the console”. 
Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Kurita US 20170065361 A1 “Kurita” as stated in the 35 U.S.C. 103 rejection section above.
Regarding claims 21 and 22, the examiner respectfully refers the applicant to the 35 U.S.C. 103 section above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mine et al. US 20180008232 A1 “Mine”.
Mine is pertinent to the applicant’s disclosure because it includes “In general, according to one embodiment, an ultrasonic diagnosis apparatus, includes a position detector, and control circuitry. The .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SEBASTIAN whose telephone number is (571)272-6190.  The examiner can normally be reached on Mon.- Fri. 7:30-4:30 (Alternate Fridays Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on (571) 270-5284.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/K.E.S. /Examiner, Art Unit 3793                                                                                                                                                                                                        
/JOSEPH M SANTOS RODRIGUEZ/Primary Examiner, Art Unit 3793